DETAILED ACTION
Claims 20-35 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the 
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following informalities:
The specification is replete with typographical errors. Specifically, pages 1, and 3-14 include typographical errors, for instance, “repositionerusually”, “ofa”, “repositionerextension”, “withperiodontaldisease”, “itmay”, “becomprised”, “willcause”, “teethwithperiodontaldisease”, “repositionershave”, “whichillustrates”, “a3Ddigital”, “representinga”, “entiredental”, “Anorthodontic”, “treatmentusing”, “repositionerusually”, “treatmentusing”, “tootha”, “In103”, “amonga”, “thatof”, “repositionerare”, “modeusing”, “teethunder”, “forcethat”, “repositioneris”, “repositionerto”, “methodsthat”, “in207”, “itwill”, “methodsdeveloped”, “algorithmusing”, “numericalcontrol”, “stereothographic”, “In303”, “In305”, “modelsrepectively”, “modifythe”, “delineatesthe”, “4B,anddentition”, “thelingual”, “401,and”, “arrangement,therefore”, “Then,the”, “dentition500”, “aregaps”, “repositioner510” and “501,and”.  
Appropriate correction is required.

Claim Objections
Claims 28-35 are objected to because of the following informalities:

The appropriate format is, for instance, 
“A shell-shaped repositioner system which is one-piece shell-shaped and for forming a cavity for receiving a plurality of teeth, the shell-shaped repositioner comprises:
....”.
 Appropriate correction is required.

Claims 32-35 are duplicate claims because they directly or indirectly depend from 31 and have the same claim limitation respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0231722 A1 to Boronkay et al. in view of U.S. Pub. No. 2018/0206940 A1 to Kopelman et al. 

As to claim 20, Boronkay teaches a method of fabricating a shell-shaped repositioner (orthodontic appliance) for repositioning teeth from a first tooth arrangement to a second tooth arrangement, comprising: 
obtaining a first digital model representing the first tooth arrangement (In step 1310, a digital representation of a patient's teeth is received/determining the initial tooth arrangement indicated by the digital representation), a second 3D digital model representing the second tooth arrangement (determining a target tooth arrangement) and information of restrictions on anchorage force bearing of a first tooth among the teeth (The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria) (“...In step 1310, a digital representation of a patient's teeth is received. The digital representation can include surface topography data for the patient's intraoral cavity (including teeth, gingival tissues, etc.). The surface topography data can be generated by directly scanning the intraoral cavity, a physical model (positive or negative) of the intraoral cavity, or an impression of the intraoral cavity, using a suitable scanning device (e.g., a handheld scanner, desktop scanner, etc.)...In step 1320, one or more treatment stages are generated based on the digital representation of the teeth. The treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from an initial tooth arrangement to a target arrangement. For example, the treatment stages can be generated by determining the initial tooth arrangement indicated by the digital representation, determining a target tooth arrangement, and determining movement paths of one or more teeth in the initial arrangement necessary to achieve the target tooth arrangement. The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria...” paragraphs 0141/0142); 
modifying the second digital model (target arrangement) based on the first digital model (initial arrangement) and the information of restrictions on anchorage force bearing of the first tooth, to obtain a third treatment stages) (“...In step 1330, at least one orthodontic appliance is fabricated based on the generated treatment stages. For example, a set of appliances can be fabricated to be sequentially worn by the patient to incrementally reposition the teeth from the initial arrangement to the target arrangement. Some of the appliances can be shaped to accommodate a tooth arrangement specified by one of the treatment stages. Alternatively or in combination, some of the appliances can be shaped to accommodate a tooth arrangement that is different from the target arrangement for the corresponding treatment stage. For example, as previously described herein, an appliance may have a geometry comprising an engagement portion with a surface to engage a particular location of a convex surface of an attachment bonded to a patient's tooth, so as to apply a desired force and/or moment to the tooth. Such an appliance may be used to ensure that a suitable amount of force is expressed on the teeth as they approach or attain their desired target positions for the treatment stage. As another example, an appliance can be designed in order to apply a specified force system on the teeth and may not have a geometry corresponding to any current or planned arrangement of the patient's teeth...” paragraph 0143); and 
treatment stages) to fabricate the shell- shaped repositioner (In step 1330, at least one orthodontic appliance is fabricated based on the generated treatment stages) (“...In step 1330, at least one orthodontic appliance is fabricated based on the generated treatment stages. For example, a set of appliances can be fabricated to be sequentially worn by the patient to incrementally reposition the teeth from the initial arrangement to the target arrangement. Some of the appliances can be shaped to accommodate a tooth arrangement specified by one of the treatment stages. Alternatively or in combination, some of the appliances can be shaped to accommodate a tooth arrangement that is different from the target arrangement for the corresponding treatment stage. For example, as previously described herein, an appliance may have a geometry comprising an engagement portion with a surface to engage a particular location of a convex surface of an attachment bonded to a patient's tooth, so as to apply a desired force and/or moment to the tooth. Such an appliance may be used to ensure that a suitable amount of force is expressed on the teeth as they approach or attain their desired target positions for the treatment stage. As another example, an appliance can be designed in order to apply a specified force system on the teeth and may not have a geometry corresponding to any current or planned arrangement of the patient's teeth...In some instances, staging of various arrangements or treatment stages may not be necessary for design and/or fabrication of an appliance. As illustrated by the dashed line in FIG. 13, design and/or fabrication of an orthodontic appliance, and perhaps a particular orthodontic treatment, may include use of a representation of the patient's teeth (e.g., receive a digital representation of the patient's teeth 1310), followed by design and/or fabrication of an orthodontic appliance based on a representation of the patient's teeth in the arrangement represented by the received representation...” paragraphs 0143/0144).  
Boronkay is silent with reference to 3D digital model.
Kopelman teaches 3D digital model (3D model) (“...The image data 135 may be used to generate a virtual model (e.g., a virtual 2D model or virtual 3D model) of the actual condition of the patient's dental arch in some embodiments. To generate the virtual model, intraoral scan application 108 may register (i.e., “stitch” together) the intraoral images generated from the intraoral scan session. In one embodiment, performing image registration includes capturing 3D data of 108 repeats image registration for all adjacent image pairs of a sequence of intraoral images to obtain a transformation between each pair of images, to register each image with the previous one. Intraoral scan application 108 then integrates all images into a single virtual 3D model by applying the appropriate determined transformations to each of the images. Each transformation may include rotations about one to three axes and translations within one to three planes...In addition to image data 135 including data captured by scanner 150 and/or data generated from such captured data (e.g., a virtual 3D model), image data 135 may also include data from one or more additional image capture devices 160. The additional image capture devices 160 may include an x-ray device capable of generating standard x-rays (e.g., bite wing x-rays), panoramic x-rays, cephalometric x-rays, and so on. The additional image capture devices 160 may additionally or alternatively include an x-ray device capable of generating a cone beam computed tomography (CBCT) Additionally, or alternatively, the additional image capture devices 160 may include a standard optical image capture device (e.g., a camera) that generates two-dimensional or three-dimensional images or videos of a patient's oral cavity and dental arch. For example, the additional image capture device 160 may be a mobile phone, a laptop computer, an image capture accessory attached to a laptop or desktop computer (e.g., a device that uses Intel® RealSense™ 3D image capture technology), and so on. Such an additional image capture device 160 may be operated by a patient or a friend or family of the patient, and may generate 2D or 3D images that are sent to the computing device 105 via network 170. Accordingly, image data 135 may include 2D optical images, 3D optical images, virtual 2D models, virtual 3D model , 2D x-ray images, 3D x-ray images, and so on... Multiple treatment stages may then be generated based on the determined movement path. Each of the treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from a starting tooth arrangement for that treatment stage to a target arrangement for that treatment stage. A different 3D model of a target condition for a treatment stage may be generated for each of the treatment stages. One or a set of orthodontic appliances (e.g., aligners) are then fabricated based on the generated treatment stages (e.g., based on the 3D model of the target conditions for each of the treatment stages). For example, a set of appliances can be fabricated, each shaped to accommodate a tooth arrangement specified by one of the treatment stages, such that the appliances can be sequentially worn by the patient to incrementally reposition the teeth from the initial arrangement to the target arrangement. The configuration of the aligners can be selected to elicit the tooth movements specified by the corresponding treatment stage...” paragraphs 0032-0034/0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Boronkay with the teaching of Kopelman because the teaching of Kopelman would improve the system of Boronkay by providing a process of developing a mathematical coordinate-based representation of any surface of an object in three dimensions by manipulating edges, vertices, and polygons in a simulated 3D space.   

As to claim 21, Boronkay teaches the method of claim 20, wherein the restrictions restrict at least one of direction and magnitude of anchorage In step 1320, one or more treatment stages are generated based on the digital representation of the teeth. The treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from an initial tooth arrangement to a target arrangement. For example, the treatment stages can be generated by determining the initial tooth arrangement indicated by the digital representation, determining a target tooth arrangement, and determining movement paths of one or more teeth in the initial arrangement necessary to achieve the target tooth arrangement. The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria...” paragraph 0142).  

As to claim 22, Boronkay teaches the method of claim 21, wherein the second 3D digital model is modified by modifying 3D digital model of the first tooth (The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria) (“...In step 1320, one or more treatment stages are generated based on the digital representation of the teeth. The treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from an initial tooth arrangement to a target arrangement. For example, the treatment stages can be generated by determining the initial tooth arrangement indicated by the digital representation, determining a target tooth arrangement, and determining movement paths of one or more teeth in the initial arrangement necessary to achieve the target tooth arrangement. The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria...” paragraph 0142).    

As to claim 23, Boronkay teaches the method of claim 22, wherein the 3D digital model of the first tooth is modified by dilating it toward a certain direction by a certain distance (The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria) (“...In step 1320, one or more treatment stages are generated based on the digital representation of the teeth. The treatment stages can be incremental repositioning stages of an orthodontic treatment procedure designed to move one or more of the patient's teeth from an initial tooth arrangement to a target arrangement. For example, the treatment stages can be generated by determining the initial tooth arrangement indicated by the digital representation, determining a target tooth arrangement, and determining movement paths of one or more teeth in the initial arrangement necessary to achieve the target tooth arrangement. The movement path can be optimized based on minimizing the total distance moved, preventing collisions between teeth, avoiding tooth movements that are more difficult to achieve, or any other suitable criteria...” paragraph 0142).    


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0231722 A1 to Boronkay et al. in view of U.S. Pub. No. 2018/0206940 A1 to Kopelman et al. as applied to claim 23 above, and further in view of U.S. Pub. No. 2013/0103175 A1 to Li et al. 

Li teaches wherein the restrictions comprise: anchorage force in a first direction borne by the first tooth shall be smaller than a predetermined value (movement along positive x-axis, movement along negative x-axis, movement along positive y-axis, movement along negative y-axis, movement along positive z-axis, movement along negative z-axis, clockwise rotation about x-axis, counterclockwise rotation about x-axis, clockwise rotation about y-axis, counterclockwise rotation about y-axis, clockwise rotation about z-axis, counterclockwise rotation about z-axis, and any combination of the above), and the 3D digital model of the first tooth is modified by dilating it toward a second direction opposite to the first direction (For example, when an operator corresponding to movement along the positive x-axis by 1 mm is applied on a tooth, the computer will modify the digital data set representing the current tooth arrangement) (“...An operator is a discrete computing operation. When an operator is applied on a tooth, a computer will correspondingly modify the current digital data set representing the current tooth arrangement, and the modified digital data set represents a new tooth arrangement which may be obtained by applying a corresponding operation on the tooth based on the current tooth arrangement. For example, when an operator corresponding to movement along the positive x-axis by 1 mm is applied on a tooth, the computer will modify the digital data set representing the current tooth arrangement, and the modified digital data set represents a tooth arrangement which may be obtained by moving the tooth along the positive x-axis by 1 mm based on the current tooth arrangement...In some embodiments, operators include at least one of the following: movement along positive x-axis, movement along negative x-axis, movement along positive y-axis, movement along negative y-axis, movement along positive z-axis, movement along negative z-axis, clockwise rotation about x-axis, counterclockwise rotation about x-axis, clockwise rotation about y-axis, counterclockwise rotation about y-axis, clockwise rotation about z-axis, counterclockwise rotation about z-axis, and any combination of the above...In some embodiments, operators may include interproximal enamel reduction. In some embodiments, interproximal enamel reduction may be limited. For example, 0.05.about.0.5 mm for upper incisors, 0.05.about.0.8 mm for upper posterior teeth, 0.05.about.0.5 mm for lower incisors, 0.05.about.0.8 mm for lower posterior teeth. Those skilled in the art will appreciate that the ranges may be adjusted according to the specific situation of a patient...In some embodiments, the above method may further includes: providing target data; and determining whether the second digital data set matches the target data to determine whether the second tooth arrangement meets the orthodontic treatment requirement(s) represented by the target data...In some embodiments, target data may include a predetermined range or a predetermined value of at least one of the following parameters: dental arch, the amount of crowding, overjet, overbite, dental arch convexity, depth of curve of Spee, Bolton ratio, dental arch width, arch symmetry, angulation of crown, tongue, and midline...” paragraphs 0016-0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Boronkay and Kopelman with the teaching of Li because the teaching of Li .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0231722 A1 to Boronkay et al. in view of U.S. Pub. No. 2018/0206940 A1 to Kopelman et al. as applied to claim 24 above, and further in view of U.S. Pub. No. 2013/0103175 A1 to Li et al. and further in view of U.S. Pub. No. 2016/0175068 A1 to Cai et al. 

As to claim 25, Boronkay as modified by Kopelman teaches the method of claim 24, however it is silent with reference to07305-P0003A DWAPreliminary Amendment Page 3controlling an apparatus using the third 3D digital model to fabricate a positive model; forming an uncut negative model of the positive model using a polymer film based on thermoplastic forming technique, and cutting off unnecessary parts of the uncut negative model to obtain the shell- shaped repositioner. 
Li teaches controlling an apparatus using the digital model to fabricate a positive model (producing a positive model of a tooth arrangement using a corresponding digital data set in the first digital data set sequence), and forming an uncut negative model of the positive forming a negative model on the positive model as an appliance for repositioning tooth) (“...In another aspect of the present application, a method for manufacturing appliances for repositioning tooth is provided. The method includes: producing a positive model of a tooth arrangement using a corresponding digital data set in the first digital data set sequence; and forming a negative model on the positive model as an appliance for repositioning tooth. In some embodiments, the negative model can be made by polymer films, such as elasticized acrylic...In another aspect of the present application, a method for manufacturing appliances for repositioning tooth is provided. The method includes: producing a first series of successive positive models using the first digital data set sequence; and forming on the first series of positive models a first series of successive negative models as a set of successive appliances for repositioning tooth...In another aspect of the present application, a method for manufacturing appliances for repositioning tooth is provided. The method includes: producing a plurality of positive models using a plurality of digital data sets selected from the first digital data set sequence; and forming on the plurality of positive models a plurality of negative models as appliances for repositioning tooth...In some embodiments, a negative model may be directly manufactured on a numerical controlled machine tool using a corresponding digital data set, and the negative may be used as an appliance for repositioning tooth...” paragraphs 0057-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Boronkay and Kopelman with the teaching of Li because the teaching of Li would improve the system of Boronkay and Kopelman by providing a manufacture of a negative model on a numerical controlled machine tool and used as an appliance for repositioning tooth (Li paragraph 0060).
Cai teaches cutting off unnecessary parts of the uncut negative model to obtain the shell-shaped repositioner (then the rapid prototyping process is used to obtain the invisible dental appliance with a corresponding shaped based on the obtained data of the orthodontic appliance) (“...Specifically, data transmission may be implemented via memory devices such as a floppy disk, a hard disk, a compact disc, a memory card, a flash memory, and the data may also be transmitted to the rapid prototyping device via a wired or a wireless network connection. In step 505, the rapid prototyping may manufacture male molds (positive 506, a hot-pressing molding device may be used to hot-press the dental appliance subma made of a transparent high molecular material (for example, high molecular polymer material) on the male mold. Then a polishing and a finishing process is carried out to obtain the invisible dental appliance (step 507)...The manufacturing procedure illustrated in FIG. 9 is only exemplary, and variations may be made by an artisan in the art. For example, a female mold (negative model) may also be made based on the data of the target tooth arrangement (i.e., data of the orthodontic appliance), and then the rapid prototyping process is used to obtain the invisible dental appliance with a corresponding shaped based on the obtained data of the orthodontic appliance...” paragraphs 0146/0147).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Boronkay, Kopelman and Li with the teaching of Li because the teaching of Li would improve the system of Boronkay, Kopelman and Li by providing a .

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0231722 A1 to Boronkay et al. in view of U.S. Pub. No. 2018/0206940 A1 to Kopelman et al. as applied to claim 20 above, and further in view of U.S. Pub. No. 2016/0135925 A1 to Manson et al.

As to claim 26, Boronkay as modified by Kopelman teaches the method of claim 20, however it is silent with reference to07305-P0003A DWAPreliminary Amendment calculating using a computer whether the shell-shaped repositioner to be fabricated using the third 3D digital model satisfies the restrictions, and if no, modifying and updating the third 3D digital model based on the calculation result.  
Manson teaches calculating using a computer whether the shell-shaped repositioner to be fabricated using the digital model satisfies the restrictions (predetermined threshold), and if no, modifying and updating (plurality of options) the digital model based on the calculation result (“...In step 1340, it is evaluated whether the determined change in step 1330 exceeds a predetermined threshold. For example, step 1330 can involve determining a positional change of the intraoral object between the first and second time points, based on the first and second digital data, and step 1340 can involve evaluating whether the positional change exceeds a predetermined threshold. The predetermined threshold can be indicative of an undesirable dental or orthodontic condition, such that the patient may be determined to have the condition or be at risk for developing the condition at a future time point if the change exceeds the threshold. The value of the predetermined threshold can be determined in various ways, e.g., based on user preferences, patient characteristics, and/or values from dental or orthodontic literature. In some embodiments, the predetermined threshold is input by a user such as a practitioner or treating professional...In some embodiments, if the determined change exceeds the predetermined threshold, an alert is output to a user, e.g., via a user interface shown on a display. The alert can indicate to the user that the patient has developed or is at risk of developing an undesirable dental or orthodontic condition. Optionally, in response to an evaluation that the change exceeds the predetermined threshold, a plurality of options for producing a desired dental or orthodontic outcome may be generated and displayed to a user on a user interface shown on a display. The plurality of options may be a plurality of treatment options for treating an undesirable dental or orthodontic condition that is present or predicted to occur. The displayed treatment options can also include associated pricing information, treatment time information, treatment complication information, and/or insurance reimbursement information, as described above and herein...In alternative embodiments, other criteria can be used to evaluate the determined change, including but not limited to: whether the determined change is less than a predetermined threshold, whether the determined change is approximately equal to a predetermined value, whether the determined change falls within a predetermined range, whether the determined change lies outside a predetermined range, or combinations thereof...” paragraphs 0173-0175). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Boronkay and Kopelman with the teaching of Manson because the teaching of Manson would improve the system of Boronkay and Kopelman by providing a plurality of treatment options for treating an undesirable dental or orthodontic condition (Manson paragraph 0174).

Manson teaches wherein the calculation is based on finite element analysis (“...In step 1340, it is evaluated whether the determined change in step 1330 exceeds a predetermined threshold. For example, step 1330 can involve determining a positional change of the intraoral object between the first and second time points, based on the first and second digital data, and step 1340 can involve evaluating whether the positional change exceeds a predetermined threshold. The predetermined threshold can be indicative of an undesirable dental or orthodontic condition, such that the patient may be determined to have the condition or be at risk for developing the condition at a future time point if the change exceeds the threshold. The value of the predetermined threshold can be determined in various ways, e.g., based on user preferences, patient characteristics, and/or values from dental or orthodontic literature. In some embodiments, the predetermined threshold is input by a user such as a practitioner or treating professional...In some embodiments, if the determined change exceeds the predetermined threshold, an alert is output to a user, e.g., via a user interface shown on a display. The alert can indicate to the user that the patient has developed or is at risk of developing an undesirable dental or orthodontic condition. Optionally, in response to an evaluation that the change exceeds the predetermined threshold, a plurality of options for producing a desired dental or orthodontic outcome may be generated and displayed to a user on a user interface shown on a display. The plurality of options may be a plurality of treatment options for treating an undesirable dental or orthodontic condition that is present or predicted to occur. The displayed treatment options can also include associated pricing information, treatment time information, treatment complication information, and/or insurance reimbursement information, as described above and herein...In alternative embodiments, other criteria can be used to evaluate the determined change, including but not limited to: whether the determined change is less than a predetermined threshold, whether the determined change is approximately equal to a predetermined value, whether the determined change falls within a predetermined range, whether the determined change lies outside a predetermined range, or combinations thereof...” paragraphs 0173-0175). 
.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0168776 A1 to Webber et al. in view of U.S. Pub. No. 2016/0199216 A1 to Cam et al. 
 
As to claim 28, Webber teaches a shell-shaped repositioner which is one-piece shell-shaped and forms a cavity (a tooth receiving cavity) for receiving a plurality of teeth, the cavity having a geometry (a geometry) that enables the repositioner to reposition the plurality of teeth from a first tooth arrangement to a second tooth arrangement (“...Improved systems, methods, and devices for repositioning a patient's teeth are provided herein. In some aspects, a method for fabricating an orthodontic appliance for treating a patient's teeth is disclosed. The method may comprise determining a movement path to move a tooth from an initial arrangement determining a geometry for a tooth receiving cavity of the appliance based on the variable gable bend; and generating instructions for fabricating the appliance having a tooth receiving cavity formed according to the geometry for the tooth receiving cavity...In some aspects a system for fabricating an orthodontic appliance for treating a patient's teeth is disclosed. The system may comprise one or more processors configured with instructions to: determine a movement path to move a tooth from an initial arrangement to a target arrangement; determine a force system to move the tooth along the movement path; determine variable gable bend to produce the force system; determine a geometry for a tooth receiving cavity of an appliance based on the variable gable bend; and generate instructions for fabricating an appliance having a tooth receiving cavity formed according to the geometry for the tooth receiving cavity...FIG. 1B illustrates a tooth repositioning system 110 including a plurality of appliances 112, 114, 116. Any of the appliances described herein can be designed and/or provided as part of a set of a plurality of appliances used in a tooth repositioning system. Each appliance may be configured so a tooth-receiving cavity has a geometry corresponding to an intermediate or final tooth arrangement intended for the appliance. The patient's teeth can be progressively repositioned from an initial tooth arrangement towards a target tooth arrangement by placing a series of incremental position adjustment appliances over the patient's teeth. For example, the tooth repositioning system 110 can include a first appliance 112 corresponding to an initial tooth arrangement, one or more intermediate appliances 114 corresponding to one or more intermediate arrangements, and a final appliance 116 corresponding to a target arrangement. A target tooth arrangement can be a planned final tooth arrangement selected for the patient's teeth at the end of all planned orthodontic treatment. Alternatively, a target arrangement can be one of some intermediate arrangements for the patient's teeth during the course of orthodontic treatment, which may include various different treatment scenarios, including, but not limited to, instances where surgery is recommended, where interproximal reduction (IPR) is appropriate, where a progress check is scheduled, where anchor placement is best, where palatal expansion is desirable, where restorative dentistry is involved (e.g., inlays, onlays, crowns, bridges, implants, veneers, and the like), etc. As such, it is understood that a target tooth arrangement can be any planned 
Webber is silent with reference to the geometry of the cavity being configured in such a way that force received by a first tooth during the repositioning of the plurality of teeth from the first tooth arrangement to the second tooth arrangement satisfies restrictions on anchorage force bearing preset for the first tooth. 
Cam teaches the geometry of the cavity being configured in such a way that force received by a first tooth during the repositioning of the plurality of teeth from the first tooth arrangement to the second tooth arrangement satisfies restrictions (Various criteria) on anchorage force bearing preset for the first tooth (“...Various criteria can be considered in order to determine which teeth should bear larger loads in a non-uniform force distribution. In some embodiments, the determination is performed based on the tooth's resistance to movement, also known as the “anchorage value.” Posterior teeth can be more resistant to movement due to their larger root surface area. Additionally, anterior/posterior (mesial/distal) tipping movements of posterior teeth such Alternatively or in combination with the force distribution approaches described herein, an intraoral appliance can be configured to apply one or more forces and/or moments that increase the resistance of one or more teeth to repositioning, referred to herein as “improving anchorage.” Various methods can be used to improve anchorage of teeth. For example, the appliance can include cavity geometries shaped to improve anchorage of certain teeth by reducing or inhibiting movement of the teeth along at least one direction of motion, e.g., with respect to up to six degrees of freedom in movement (up to three degrees of freedom in translation and up to three degrees of freedom in rotation) in order to produce improved anchorage. In some embodiments, the anchorage value of a tooth is inversely proportional to the pressure applied to the periodontal ligament (PDL), and certain types of movements produce larger amounts of pressure on the PDL. For example, tipping movements can produce larger loads on the PDL compared to translational movements which load the PDL more uniformly. Accordingly, the anchorage of the tooth can be improved by constraining the tooth to only certain types of movements (e.g., only translational movements) that produce less pressure on the PDL. In some embodiments, this is achieved by applying forces and/or moments to the teeth that oppose the movement to be constrained. Optionally, one or more forces and/or moments can be applied to counteract or oppose a force or moment that would elicit the constrained movement. As another example, anchorage can be improved by constraining multiple teeth to move together, which can increase the resistance to movement due to the increased shared root area...FIG. 7 illustrates improving anchorage to reduce tooth repositioning elicited by mandibular advancement, in accordance with embodiments. A net anterior force 700 is applied to a group of lower teeth 702 to produce anterior displacement of the mandible. Each tooth has a certain amount of root surface area 704 adjacent to the PDL. In order to decrease the amount of pressure exerted on the PDL, the teeth 702 can be constrained to inhibit tipping and permit only translational movements. For example, this can be achieved by designing the appliance to apply one or more moments 708 (e.g., mesial root torques) to the teeth 702 in a direction opposing the force load 700, 702 while constraining them to a translational movement. The use of opposing moments can additionally be used to compensate and/or counteract undesirable tooth movements, such as anterior flaring. In the embodiment of FIG. 7, each of the moments 708 is applied to an individual tooth. Alternatively or in combination, a single moment can be applied to a group of multiple teeth...Many different approaches can be used to design intraoral appliances that apply forces and/or moments to teeth to reduce undesirable repositioning (e.g., by controlling the force distribution and/or improving anchorage). In some embodiments, the appliances provided herein include a shell having a plurality of teeth-receiving cavities with geometries shaped to apply a specified system of forces and/or moments, such as a desired force distribution. For example, the cavity geometries can be shaped to exhibit differing amounts of engagement with the received teeth in order to control the resultant forces, moments, and/or force distribution. Engagement can refer to the amount of contact between the inner wall of a tooth-receiving cavity and the exterior surface of the received tooth, for instance. The amount of force applied to a tooth by the appliance can vary based on the extent to which the appliance engages the tooth, e.g., more force is transmitted to more engaged teeth and less force is transmitted to less 604 can be achieved by increasing engagement of the cavities with the posterior teeth and reducing engagement of the cavities with the anterior teeth. Additionally, in some embodiments, it is beneficial to improve the engagement of the appliance with other portions of the dentition, such as the interproximal regions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Webber with the teaching of Cam because the teaching of Cam would improve the system of Webber by providing a process for managing force distribution among teeth arrangement.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0168776 A1 to Webber et al. in view of U.S. Pub. No. 2016/0199216 A1 to Cam et al. as applied to claim 28 above, and further in view of U.S. Pub. No. 2015/0305830 A1 to Howard et al.

As to claim 29, Webber as modified by Cam teaches the shell-shaped repositioner of claim 28, however it is silent with reference to wherein the size of a part of the cavity which corresponds to the first tooth is larger than that of the first tooth.  
Howard teaches wherein the size of a part of the cavity which corresponds to the first tooth is larger than that of the first tooth (“...The dimples and corresponding tooth positioning appliance tray protrusions or The tooth positioning appliances produced from these composite models often have larger tooth cavities because they allow more movement than a traditional aligner. The model dimples and tooth positioning appliance tray buttons provide a way to exert additional force when much of the tooth positioning appliance tooth cavity walls are not in contact with an individual tooth...The dimples and corresponding tooth positioning appliance tray protrusions or buttons are important because the physical model consists of the same teeth in two different positions, initial and final, initial and first intermediate stage, two intermediate stages of movement or last intermediate stage and final position. The tooth positioning appliances produced from these composite models often have larger tooth cavities because they allow more movement than a traditional aligner. The model dimples and tooth positioning appliance tray buttons provide a way to exert additional force when much of the tooth positioning appliance tooth cavity walls are not in contact with an individual tooth...” paragraphs 0006/0097).
.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0168776 A1 to Webber et al. in view of U.S. Pub. No. 2016/0199216 A1 to Cam et al. as applied to claim 28 above, and further in view of U.S. Pub. No. 2016/0193014 A1 to Morton et al. 

As to claim 30, Cam teaches the shell-shaped repositioner of claim 28, wherein the restrictions comprise: the geometry of the cavity is such that there is a gap between sidewall opposite to the first direction of the shell-shaped repositioner and the first tooth when the repositioner is worn on the plurality teeth under the second tooth arrangement (“... The cavity geometries can be designed in various ways. In some embodiments, the cavity geometries are shaped to apply a non-uniform force distribution on the one or more received teeth. The non-uniform force distribution can comprise an amount of force applied to one or more posterior teeth that is greater than an amount of force applied to one or more anterior teeth. The plurality of cavities can comprise one or more posterior cavities shaped to receive the one or more posterior teeth, and the one or more posterior cavities can comprise a position different from a position of the one or more posterior teeth. The cavity geometries can comprise a gap between an inner cavity wall and a surface of the one or more anterior teeth... The appliance of claim 3, wherein the cavity geometries comprise a gap between an inner cavity wall and a surface of the one or more anterior teeth...” paragraphs 0047/claim 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Webber with the teaching of Cam because the teaching of Cam would improve the system of Webber by providing a process for managing force distribution among teeth arrangement.
Morton teaches wherein the restrictions comprise: anchorage force in a first direction borne by the first tooth shall be smaller than a predetermined value (“...The plurality of teeth 10 may comprise one or 102. The polymeric shell appliance 11 comprises a plurality of tooth receiving cavities 101 shaped to receive each of the plurality of teeth. Each of the plurality of tooth receiving cavities comprises an inner surface profile shaped to correspond to the exterior surface of the received tooth. In many embodiments, the interior surface of the polymeric shell appliance matches at least a portion of the surface of the received tooth, such as opposing surfaces of the profile of the received tooth. The polymeric shell appliance 11 may comprise one or more engagement structures 104 to engage the one or more attachments. In many embodiments, the one or more engagement structures are configured to provide force to the tooth when the appliance engages the one or more attachments. The one or more engagement structures 104 can be configured in many ways to provide force in a predetermined direction to the one or more attachments 102. For example, the one or more engagement structures may comprise a structure configured to receive the one or more attachments 102 with at least some deflection and/or distortion of the engagement structure 104 in order to apply force to the attachment and tooth. The engagement structure 104 may comprise one or more protrusions 105, for example, configured to engage the attachment. In many embodiments, the 104 comprises a cavity 106 shaped to receive the attachment. The one or more protrusions 105 protrudes from the polymeric shell inside the cavity106 with a shape to engage a flat surface of the attachment and apply force in a direction substantially normal to the flat surface of the attachment...” paragraph 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Webber and Cam with the teaching of Morton because the teaching of Morton would improve the system of Webber and Cam by providing a process for controlling and managing the movement and direction of dental shell appliances.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0168776 A1 to Webber et al. in view of U.S. Pub. No. 2016/0199216 A1 to Cam et al. as applied to claim 21 above, and further in view of U.S. Pub. No. 2016/0135925 A1 to Manson et al.

As to claim 31, Webber as modified by Cam teaches the method of claim 21, however it is silent with reference to07305-P0003A DWAPreliminary Amendment calculating using a computer 
Manson teaches calculating using a computer whether the shell-shaped repositioner to be fabricated using the digital model satisfies the restrictions (predetermined threshold), and if no, modifying and updating (plurality of options) the digital model based on the calculation result (“...In step 1340, it is evaluated whether the determined change in step 1330 exceeds a predetermined threshold. For example, step 1330 can involve determining a positional change of the intraoral object between the first and second time points, based on the first and second digital data, and step 1340 can involve evaluating whether the positional change exceeds a predetermined threshold. The predetermined threshold can be indicative of an undesirable dental or orthodontic condition, such that the patient may be determined to have the condition or be at risk for developing the condition at a future time point if the change exceeds the threshold. The value of the predetermined threshold can be determined in various ways, e.g., based on user preferences, patient characteristics, and/or values from dental or orthodontic literature. In some embodiments, the predetermined threshold is input by a user such as a practitioner or treating professional...In some embodiments, if the determined change exceeds the predetermined threshold, an alert is output to a user, e.g., via a user interface shown on a display. The alert can indicate to the user that the patient has developed or is at risk of developing an undesirable dental or orthodontic condition. Optionally, in response to an evaluation that the change exceeds the predetermined threshold, a plurality of options for producing a desired dental or orthodontic outcome may be generated and displayed to a user on a user interface shown on a display. The plurality of options may be a plurality of treatment options for treating an undesirable dental or orthodontic condition that is present or predicted to occur. The displayed treatment options can also include associated pricing information, treatment time information, treatment complication information, and/or insurance reimbursement information, as described above and herein...In alternative embodiments, other criteria can be used to evaluate the determined change, including but not limited to: whether the determined change is less than a predetermined threshold, whether the determined change is approximately equal to a predetermined value, whether the determined change falls within a predetermined range, whether the determined change lies outside a predetermined range, or combinations thereof...” paragraphs 0173-0175). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Webber with the teaching of Manson because the teaching of Manson would improve the system of Webber by providing a plurality of treatment options for treating an undesirable dental or orthodontic condition (Manson paragraph 0174).

As to claims 32-35, see the rejection of claim 31 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194